Case 1:19-cv-01211-JDT-cgc Document 29 Filed 06/26/20 Page 1 of 2                    PageID 746




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

KEITH LEMONT FARMER,                            )
                                                )
       Plaintiff,                               )
                                                )
VS.                                             )           No. 19-1211-JDT-cgc
                                                )
SHAWN PHILLIPS, ET AL.,                         )
                                                )
       Defendants.                              )


             ORDER DIRECTING PLAINTIFF TO FILE UPDATED FINANCIAL
            INFORMATION OR PAY THE FULL $505 APPELLATE FILING FEE


       Plaintiff Keith Lemont Farmer, a prisoner acting pro se, filed a complaint pursuant to 42

U.S.C. § 1983. (ECF No. 1.) The Court granted leave to proceed in forma pauperis in accordance

with the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 8.) On June

3, 2020, the Court dismissed the case sua sponte pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1). (ECF No. 26.) Farmer has filed a notice of appeal. (ECF No. 28.)

       Generally, a plaintiff granted leave to proceed in forma pauperis is not required to pay

filing fees. 28 U.S.C. § 1915(a)(1). Because Farmer is a prisoner, however, he must pay the entire

$505 appellate filing fee, although he may again be able to take advantage of the installment-

payment method of § 1915(b). See McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997),

partially overruled on other grounds by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013.)

In order to take advantage of the installment procedures, a prisoner plaintiff must submit, in

addition to a notice of appeal, an in forma pauperis affidavit and inmate trust account statement.

Id. at 610; 28 U.S.C. § 1915(a)(2).
Case 1:19-cv-01211-JDT-cgc Document 29 Filed 06/26/20 Page 2 of 2                      PageID 747




        In this case, Farmer did not submit any updated financial information with the notice of

appeal. Therefore, at the present time, he is not eligible to use the installment procedures of

§ 1915(b). Farmer is, however, liable to the Court for the full $505 appellate filing fee, which

accrued at the moment the notice of appeal was filed. Accordingly, he is hereby ORDERED to

submit, within 21 days after the date of this order, either the full $505 appellate filing fee or an

updated in forma pauperis affidavit and a copy of his inmate trust account statement for the last

six months.

        If Farmer fails to either pay the fee or file the required documents in a timely manner, this

Court will deny leave to appeal in forma pauperis and assess the entire $505 filing fee from his

inmate trust account without regard to the PLRA’s installment procedures, and the Sixth Circuit

Court of Appeals could dismiss the appeal for failure to prosecute. However, if Farmer timely

submits the required financial information and the Court finds he is still indigent, the Court will

grant leave to appeal in forma pauperis and assess the filing fee in accordance with the installment

procedures.

        The Clerk is directed to send Farmer a copy of the prisoner in forma pauperis affidavit

form along with this order. The Clerk also is directed to notify the Sixth Circuit of the entry of

this order.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
